DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 8, 10-12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2016/0365780) in view of Anghel et al. (US 2011/0241465).
In claim 1, Kim teaches a switched reluctance machine (130; Fig. 11) comprising: a shaft ([0007]); an axially extending rotor (136) mounted to the shaft ([0007]), the rotor (136) having a plurality of salient rotor poles (60; [0071]); an axially extending outer stator (134) disposed coaxially and concentrically with the rotor (136), the outer stator (134) having a plurality of salient outer stator poles (142; [0070]) protruding radially from the outer stator (134) towards the rotor poles (60); a plurality of electrical coils (144) wound about the outer stator poles (142), the plurality of electrical coils (144) including a plurality of separate phase coils (three phases, evenly distributed; [0049-0051]) defining a plurality of phases of the switched reluctance machine (130), wherein the plurality of phases ([0049-0051]) of the switched reluctance machine (130) includes at least three phases ([0051]); and an axially extending inner stator (132) disposed coaxially and concentrically with the rotor (136) and the outer stator (134), the inner stator (132) defining a plurality of second stator poles (142).
Krishnamurthy does not teach the shaft axially extending, and wherein electrical coils are wound about only the outer stator poles.

Therefore in view of Anghel, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Krishnamurthy to have the shaft axially extending, and electrical coils are wound about only the outer stator poles, in order to provide a reduced size of the machine, thereby providing a low-profile (Anghel; [0004]).
In claim 3, Krishnamurthy as modified teaches the machine of claim 1; furthermore Krishnamurthy teaches wherein the rotor (136) is disposed between the outer stator (134) and the inner stator (132).
In claim 4, Krishnamurthy as modified teaches the machine of claim 1; furthermore Krishnamurthy teaches wherein the number of outer stator poles (142; 134) in the plurality of salient outer stator poles (142; 134) is an integer multiple of the number of phases (two times the amount of phases, since there are six poles; [0049-0051]) in the plurality of phases.
In claim 6, Krishnamurthy as modified teaches the machine of claim 1; furthermore Krishnamurthy teaches wherein the number of inner stator poles (142; 132) in the plurality of inner stator poles (142; 132) is an integer multiple (six poles) of the number of outer stator poles (142; 134; six poles) in the plurality of salient outer stator poles (142, 134).
In claim 8, Kim teaches a switched reluctance machine (130; Fig. 11) comprising: a rotor (136) having a plurality of salient rotor poles (60; [0071]); a first stator (134) concentrically with the rotor (136), the first stator (134) having a plurality of salient outer stator poles (142; [0070]) protruding radially from the first stator (134) towards the rotor poles (60); a plurality of electrical coils (144) wound about the first stator poles (142), the plurality of electrical coils (144) including a plurality of separate phase coils (three phases, evenly distributed; [0049-0051]) defining a plurality of phases of the switched 
Krishnamurthy does not teach wherein the switched reluctance machine omits any electrical coils wound about the second stator poles.
However, Anghel teaches (Fig. 2) an electric machine wherein electrical coils are omitted around the second stator (46) so as to provide a low profile ([0004]).
Therefore in view of Anghel, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Krishnamurthy to have the switched reluctance machine omitting any electrical coils wound about the second stator poles, in order to provide a reduced size of the machine, thereby providing a low-profile (Anghel; [0004]).
In claim 10, Krishnamurthy as modified teaches the machine of claim 8; furthermore Krishnamurthy teaches wherein the rotor (136) is disposed between the first stator (134) and the second stator (132).
In claim 11, Krishnamurthy as modified teaches the machine of claim 8; furthermore Krishnamurthy teaches wherein the switched reluctance machine has at least three phases ([0051]) defined by the plurality of electrical coils (144).
In claim 12, Krishnamurthy as modified teaches the machine of claim 8; furthermore Krishnamurthy teaches wherein the number of first stator poles (142; 134) in the plurality of salient first  stator poles (142; 134) is an integer multiple of the number of phases (two times the amount of phases, since there are six poles; [0049-0051]) in the plurality of phases.
In claim 14, Krishnamurthy as modified teaches the machine of claim 8; furthermore Krishnamurthy teaches wherein the number of second stator poles (142; 132) in the plurality of second stator poles (142; 132) is an integer multiple (six poles) of the number of first stator poles (142; 134; six poles) in the plurality of salient outer stator poles (142, 134).

Krishnamurthy does not teach winding a plurality of electrical coils about only the first stator poles.
However, Anghel teaches (Fig. 2) an electric machine wherein electrical coils is not wound around the inner stator (46) so as to provide a low profile ([0004]).
Therefore in view of Anghel, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Krishnamurthy to have the shaft axially extending, and electrical coils are wound about only the outer stator poles, in order to provide a reduced size of the machine, thereby providing a low-profile (Anghel; [0004]).
.
Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2016/0365780) in view of Anghel et al. (US 2011/0241465), and further in view of Kim et al. (US 2013/0093275).
In claim 5, Krishnamurthy as modified teaches the machine of claim 4; furthermore Krishnamurthy does not teach wherein the number of outer stator poles in the plurality of salient outer stator poles is defined according to Ns1 = Nph x gcd(Ns1, Nr), wherein Ns1 is the number of outer stator poles in the plurality of salient outer stator poles, Nph is the number of phases in the plurality of phases, Nr is the number of rotor poles in the plurality of salient rotor poles, and gcd is the greatest common divisor.
However, Kim teaches (Fig. 2) a machine (100) wherein an outer stator (31a) has a plurality of salient outer stator poles (34a), having twelve of said poles, three phases ([0060]), and eight rotor poles (14a), wherein said structure meets the definition Ns1 = Nph x gcd(Ns1, Nr), wherein Ns1 is the number of outer stator poles (34a) in the plurality of salient outer stator poles, Nph is the number of phases ([0060]) in the plurality of phases, Nr is the number of rotor poles (13a) in the plurality of salient rotor poles, and gcd is the greatest common divisor (being four). Furthermore, Kim teaches adjusting the number of respective stator poles, so to reduce cogging torque and torque ripple ([0015]).
Therefore in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Krishnamurthy as modified to have the number of outer stator poles in the plurality of salient outer stator poles being defined according to Ns1 = Nph x gcd(Ns1, Nr), wherein Ns1 is the number of outer stator poles in the plurality of salient outer stator poles, Nph is the number of phases in the plurality of phases, Nr is the number of 
In claim 7, Krishnamurthy as modified teaches the machine of claim 1; furthermore Krishnamurthy does not teach wherein the number of inner stator poles in the plurality of inner stator poles is defined according to Ns2 = Nr + gcd(Ns1, Nr), wherein Ns1 is the number of outer stator poles in the plurality of salient outer stator poles, Ns2 is the number of inner stator poles in the plurality of inner stator poles, Nr is the number of rotor poles in the plurality of salient rotor poles, and gcd is the greatest common divisor.
However, Kim teaches (Fig. 2) a machine (100) wherein an outer stator (31a) has a plurality of salient outer stator poles (34a), having twelve of said poles, a plurality of inner stator poles (24a), having twelve of said poles, three phases ([0060]), and eight rotor poles (14a), wherein said structure meets the definition Ns2 = Nr + gcd(Ns1, Nr), wherein Ns1 is the number of outer stator poles (24a) in the plurality of salient outer stator poles (34a), Ns2 is the number of inner stator poles (24a) in the plurality of inner stator poles (24a), Nr is the number of rotor poles (14a) in the plurality of salient rotor poles (14a), and gcd is the greatest common divisor (being four). Furthermore, Kim teaches adjusting the number of respective stator poles, so to reduce cogging torque and torque ripple ([0015]).
Therefore in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Krishnamurthy as modified to have the number of inner stator poles in the plurality of inner stator poles being defined according to Ns2 = Nr + gcd(Ns1, Nr), wherein Ns1 is the number of outer stator poles in the plurality of salient outer stator poles, Ns2 is the number of inner stator poles in the plurality of inner stator poles, Nr is the number of rotor poles in the plurality of salient rotor poles, and gcd is the greatest common divisor, in 
In claim 13, Krishnamurthy as modified teaches the machine of claim 12; furthermore Krishnamurthy does not teach wherein the number of first stator poles in the plurality of salient first stator poles is defined according to Ns1 = Nph x gcd(Ns1, Nr), wherein Ns1 is the number of first stator poles in the plurality of salient first stator poles, Nph is the number of phases in the plurality of phases, Nr is the number of rotor poles in the plurality of salient rotor poles, and gcd is the greatest common divisor.
However, Kim teaches (Fig. 2) a machine (100) wherein an first stator (31a) has a plurality of salient first stator poles (34a), having twelve of said poles, three phases ([0060]), and eight rotor poles (14a), wherein said structure meets the definition Ns1 = Nph x gcd(Ns1, Nr), wherein Ns1 is the number of first stator poles (34a) in the plurality of salient first stator poles, Nph is the number of phases ([0060]) in the plurality of phases, Nr is the number of rotor poles (13a) in the plurality of salient rotor poles, and gcd is the greatest common divisor (being four). Furthermore, Kim teaches adjusting the number of respective stator poles, so to reduce cogging torque and torque ripple ([0015]).
Therefore in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Krishnamurthy as modified to have the number of first stator poles in the plurality of salient first stator poles being defined according to Ns1 = Nph x gcd(Ns1, Nr), wherein Ns1 is the number of first stator poles in the plurality of salient first stator poles, Nph is the number of phases in the plurality of phases, Nr is the number of rotor poles in the plurality of salient rotor poles, and gcd is the greatest common divisor, in order to provide an optimal structure, such that cogging torque and torque ripple would be reduced (Kim; 
In claim 15, Krishnamurthy as modified teaches the machine of claim 8; furthermore Krishnamurthy does not teach wherein the number of second stator poles in the plurality of second stator poles is defined according to Ns2 = Nr + gcd(Ns1, Nr), wherein Ns1 is the number of first stator poles in the plurality of salient first stator poles, Ns2 is the number of second stator poles in the plurality of second stator poles, Nr is the number of rotor poles in the plurality of salient rotor poles, and gcd is the greatest common divisor.
However, Kim teaches (Fig. 2) a machine (100) wherein an first stator (31a) has a plurality of salient first stator poles (34a), having twelve of said poles, a plurality of second stator poles (24a), having twelve of said poles, three phases ([0060]), and eight rotor poles (14a), wherein said structure meets the definition Ns2 = Nr + gcd(Ns1, Nr), wherein Ns1 is the number of first stator poles (24a) in the plurality of salient first stator poles (34a), Ns2 is the number of second stator poles (24a) in the plurality of second stator poles (24a), Nr is the number of rotor poles (14a) in the plurality of salient rotor poles (14a), and gcd is the greatest common divisor (being four). Furthermore, Kim teaches adjusting the number of respective stator poles, so to reduce cogging torque and torque ripple ([0015]).
Therefore in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Krishnamurthy as modified to have the number of second stator poles in the plurality of second stator poles being defined according to Ns2 = Nr + gcd(Ns1, Nr), wherein Ns1 is the number of first stator poles in the plurality of salient first stator poles, Ns2 is the number of second stator poles in the plurality of second stator poles, Nr is the number of rotor poles in the plurality of salient rotor poles, and gcd is the greatest common divisor, in order to provide an optimal structure, such that cogging torque and torque ripple would be .
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2016/0365780) in view of Anghel et al. (US 2011/0241465), and further in view of McIntosh et al. (US 2013/0002058).
In claim 20, Krishnamurthy teaches the method of claim 18; furthermore Krishnamurthy does not teach optimizing a shape of the rotor using finite element analysis by analyzing at least one of an outer stator-side angle, an inner stator-side angle, a rotor thickness, and a rotor pole circumferential width.
However, McIntosh teaches optimizing the shape of a rotor using the finite element analysis by looking at least the rotor pole circumferential width ([0033]).
Therefore in view of McIntosh, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Krishnamurthy as modified to optimize a shape of the rotor using finite element analysis by analyzing a rotor pole circumferential width, in order to minimize cogging torque (McIntosh; [0033]).
Allowable Subject Matter
Claims 2, 9, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 2: “wherein the inner stator is disposed between the outer stator and the rotor.”
Claim 9: “wherein the second stator is disposed between the rotor and the first stator.”
Claim 17: “wherein the second stator is mounted between the rotor and the first stator.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bojuc et al. (US 8159104) teaches a motor-generator having an outer stator with stator poles extending towards a rotor having rotor poles, and an inner stator having stator pole magnets.
Nakamasu et al. (US 7902712) teaches a magnetic motor having an outer stator disposed with poles about a rotor, which is further about an inner stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832